DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2008/0073123).
With respect to claim 1: Mullins discloses a method of using a drill string (20), the drill string comprising a first fluid path (inside of 38; ¶ [0023]) isolated from a second fluid path (40; ¶ [0023]), the method comprising: 
flowing compressed air (¶ [0020, 0063]) along at least a portion of the first fluid path (¶ [0020, 0023, 0063); and 
flowing spoils and compressed air (¶ [0020, 0023, 0063) along at least a portion of the second fluid path (¶ [0020, 0023, 0063]).
With respect to claim 2: Mullins further discloses  the drill string further comprises an inner drill string (38) disposed within an outer drill string (36), the inner and outer drill strings each comprising a plurality of hollow pipe sections (¶ [0023]) arranged in an end-to-end and torque transmitting relationship (¶ [0023]).
With respect to claim 3: Mullins further discloses the first fluid path is defined by an interior of the inner drill string (¶ [0023]) and the second fluid path is defined by the annular space (40) between the inner and outer drill strings (¶ 0023).
With respect to claim 4: Mullins further discloses the direction of fluid flow on the first fluid path is opposed to the direction of fluid flow on the second fluid path (¶ [0023]).
With respect to claim 5: Mullins further discloses a first end of the drill string is situated above ground level (end of 20 near 30; Fig. 1) and an opposed second end of the drill string is situated below ground level (end of 20 near 18; Fig. 1), the method further comprising: 
injecting compressed air into the first fluid path at a site above ground level (¶ 0020, 0023, 0063]); 
driving the drill string such that its second end moves in a horizontal direction below the ground level (¶ [0020]; Fig. 1); and 
collecting spoils that discharge from the second path at the site above ground level (¶ [0023, 0063]).
With respect to claim 7: Mullins further discloses at least a portion of the drill string is situated within a borehole (12) formed below ground level (Fig. 1), and in which one or more baffle elements (62, 64, 66, 70) are supported on the drill string adjacent its second end (Figs. 5, 6, 8, 9), the method further comprising: 
engaging the one or more baffle elements with one or more walls of the borehole as the drill string is driven in a horizontal direction (¶ [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins alone.
With respect to claim 6: Mullins further discloses it is known in the art to inject liquid into the first fluid path at the site above ground level (¶ [0020, 0023, 0063]) and making multiple passes (¶ [0063]). Mullins does not explicitly teach the processes involves injection both compressed air and liquids or that the liquid having a flow rate of less than five gallons per minute. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the liquid injection with the air injection since doing so would allow the different advantages of the different methods to be optimized on the different passes that can be performed. Compressed air is more efficient and inexpensive while liquids can aid in controlling formation pressures and lubricating the bit. 
Mullins further teaches selecting a desired flow rate for the liquid (¶ [0068]). Mullins does not teach the exact flow rate. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the liquid flow rate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 11,225,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the claims of the issued patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 2016/0053550) discloses all aspects of claims 1-4 in ¶ [0060-64] and Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672